2DETAILED ACTION
This Office Action is in response to the application 16/941,850 filed on 07/29/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 8, and 15 are independent.
	Priority
No priority has been claimed.
Information Disclosure Statement
No information disclosure statement (IDS) has been filed for this application.  Applicant is reminded of the duty to disclose from section 2100 of the MPEP:
37 C.F.R. 1.56; Duty to disclose information material to patentability.
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 5 and 12, the claims recites “wherein the user credentials comprise at least one of passcode, identifier, biometric information, user device information, and contact information.” However, claim 2 and 12, respectively recites, “a user device of the primary user” Therefore, an ordinary person in the art would understand that the “one or more secondary users” must have their own device.  It is unclear as to (1) which user’s “passcode, identifier, biometric information, and contact information” and (2) which user device that “user device information” limitation of claims 5 and 12 is directed to, and this situation clearly renders the subject matter of claims 5 and 12 indefinite under 35 U.S.C. 112(b) (emphasis added).
For applying prior art purpose, the Examiner interprets that the credential generating input could be associated with either primary user or one or more secondary users, or associated with any their devices (emphasis added).
As to claim 13, the claims are dependent on claim 12, and therefore inherit 35 U.S.C. 112(b) issues of the parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (“Cook,” US 2018/0240208, published on 08/23/2018), in view of Vogsouvanh et al (“Vogsouvanh,” US 2014/0223516, published on 08/07/2014), and further in view Tang et al (“Tang,” US 7834652, patented on 11/16/2010).
As to claim 1, Cook teaches a system for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transactions), the system comprising: 
at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device (Cook: pars 0011, 0026-0028, 0040, the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc, which equipped with memory, processor, application(s) for performing the communication) is configured to:
 receive a registration request from a primary user, wherein the registration request is associated with registration of one or more secondary users (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device and authenticate the first user. First user’s communication with the server to permit transaction to another user’s account. The first user [i.e. the primary user] can be a buyer of a real-estate purchase transaction); 
receive a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user); and
authenticate the secondary user; and process the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generate user credentials for each of the one or more secondary users; associate the user credentials with a primary user identification of the primary user.
However, in an analogous art, Vogsouvanh teaches in response to receiving the registration request, generate user credentials for each of the one or more secondary users (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B, discloses a system/method one user/device, as the owner of a resource stored in a server [i.e. primary user], allowing another user/device [i.e. secondary user]to access the resource with use of a security credential/token. Where the system generated the credential/token associated with the resource of resource owner); 
associate the user credentials with a primary user identification of the primary user (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B, the credential/token associated with the resource of resource owner [i.e. primary user] that the resource owner is authorized for another user/device to gain access to, defining a specific scope and, in some aspects, duration of access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vogsouvanh with the method/system of Cook for the benefit of providing a user with a means for creating a security credential/token associated with the recourse owner with the authorized specie resource and enforcing specific rules/conditions that the resource owner in providing he resource to another user/device (Vogsouvanh: pars 0018-0020, 0030-0031). 
As to claim 2, the combination of Cook and Vogsouvanh teaches the system of claim 1, 
Cook and Vogsouvanh further teaches wherein the at least one processing device 1s configured to: in response to receiving the resource distribution request from the secondary user, determine that resource amount associated with the resource distribution request is above a threshold limit; and transmit a prompt to a user device of the primary user to approve or deny the resource distribution request (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user. An approval process can be required. Vogsouvanh: par 0027; resource owner receives a prompt of the device, the press accept or reject button to permit the other users’ access to the subject resource).
As to claim 3, the combination of Cook and Vogsouvanh teaches the system of claim 2, 
Cook and Vogsouvanh further teaches wherein the at least one processing device is configured to: in response to transmitting the prompt, receive an approval of the resource distribution request from the primary user; and complete the transfer of resources associated with the resource distribution request (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user. An approval process can be required. Vogsouvanh: par 0027, resource owner receives a prompt of the device, the press accept or reject button to permit the other users’ access to the subject resource). 
As to claim 4, the combination of Cook and Vogsouvanh teaches the system of claim 3, 
Cook and Vogsouvanh further teaches wherein the at least one processing device is configured to: generate a recommendation associated with the threshold limit based on one or more factors; and transmit the recommendation to the primary user (Cook: pars 0057, Homeowner's Warranty Insurance providers payment is an optional/preferred item that is suggested to the buyer [i.e. primary user] for buyer to make a decision on the insurance plan/ limit, and the buyer approves such payment. An approval process can be required for a third party vendor that has not been pre-boarded).
As to claim 5, the combination of Cook and Vogsouvanh teaches the system of claim 1, 
Vogsouvanh further teaches wherein the user credentials comprise at least one of passcode, identifier, biometric information, user device information, and contact information (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B the credential/token associated with the resource of resource owner [i.e. primary user] that the resource owner is authorized for another user/device to gain access to, defining a specific scope and, in some aspects, duration of access).
As to claim 6, the combination of Cook and Vogsouvanh teaches the system of claim 4, 
Cook and Vogsouvanh further teaches wherein the at least one processing device is configured to: in response to receiving the resource distribution request, determine that a secondary user identification associated with the resource distribution request matches the user credentials of the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment in their account based on the first user approval of the transaction);
generate a unique identification combining the primary user identification and the secondary user identification; and track processing of the resource distribution request using the unique identification (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B, the system generated the credential/token associated with the resource of resource owner.  The credential/token associated with the resource of resource owner [i.e. primary user] that the resource owner is authorized for another user/device to gain access to, defining a specific scope and, in some aspects, duration of access).
As to claim 7, the combination of Cook and Vogsouvanh teaches the system of claim 1, 
Cook further teaches wherein the at least one processing device 1s configured to: generate a resource pool summary associated with each of the one or more secondary users; and transmit the resource pool summary to the primary user (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded, observed, and maintained by the first user).
As to claim 8, Cook teaches a computer program product for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transactions), the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprises one or more executable portions (Cook: pars 0011, 0026-0028, 0040, the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc, which equipped with memory, processor, application(s) for performing the communication) for:
receiving a registration request from a primary user, wherein the registration request is associated with registration of one or more secondary users (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device and authenticate the first user. First user’s communication with the server to permit transaction to another user’s account. The first user [i.e. the primary user] can be a buyer of a real-estate purchase transaction);
receiving a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user);
authenticating the secondary user; and processing the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials with a primary user identification of the primary user. 
However, in an analogous art, Vogsouvanh teaches in response to receiving the registration request, generating user credentials for each of the one or more secondary users (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B discloses a system/method one user/device, as the owner of a resource stored in a server [i.e. primary user], allowing another user/device [i.e. secondary user]to access the resource with use of a security credential/token. Where the system generated the credential/token associated with the resource of resource owner); 
associating the user credentials with a primary user identification of the primary user (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B the credential/token associated with the resource of resource owner [i.e. primary user] that the resource owner is authorized for another user/device to gain access to, defining a specific scope and, in some aspects, duration of access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vogsouvanh with the method/system of Cook for the benefit of providing a user with a means for creating a security credential/token associated with the recourse owner with the authorized specie resource and enforcing specific rules/conditions that the resource owner in providing he resource to another user/device (Vogsouvanh: pars 0018-0020, 0030-0031).
As to claims 9-14, the claims are similar to the limitations of claims 2-7, and rejected for the same reason set forth above 2-7. 
As to claim 15, Cook teaches a computer implemented method for authenticating and tracking resource distributions of secondary users (Cook: pars 0011, 0026-0028, 0040, discloses a system/method for authentication of plurality of user/parties, connected remotely over network, and process permitted financial/business transaction. the plurality of user/parties, including a server, of a financial/business transaction are connected remotely over network using their communication device, such as smartphone, tablet, laptop or other computer, etc., which equipped with memory, processor, application(s) for performing the communications), the method comprises:
receiving a registration request from a primary user, wherein the registration request is associated with registration of one or more secondary users (Cook: pars 0011, 0028, 0031; Fig 1, the plurality of user/parties are registered with the system using server storing their credentials. Receive at least one credential associated with a first user from a first user device and authenticate the first user. First user’s communication with the server to permit transaction to another user’s account. The first user [i.e. the primary user] can be a buyer of a real-estate purchase transaction);
receiving a resource distribution request from a secondary user of the one or more secondary users (Cook: pars 0011, 0028, 0031, 0034, 0040, 0051; one or more recipient parties are in communication with the server for a specific transaction, for receiving the payment distribution from the escrow account funded by the first user);
authenticating the secondary user; and processing the resource distribution request based on authenticating the secondary user (Cook: pars 0011, 0028, 0031, 0034, 0051; Fig 1, the one or more recipient parties authenticate themselves, and receives the payment in their account based on the first user approval of the transaction).
Cook does not explicitly teach in response to receiving the registration request, generating user credentials for each of the one or more secondary users; associating the user credentials with a primary user identification of the primary user. 
However, in an analogous art, Vogsouvanh in response to receiving the registration request, generating user credentials for each of the one or more secondary users (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B discloses a system/method one user/device, as the owner of a resource stored in a server [i.e. primary user], allowing another user/device [i.e. secondary user]to access the resource with use of a security credential/token. Where the system generated the credential/token associated with the resource of resource owner); 
associating the user credentials with a primary user identification of the primary user (Vogsouvanh: pars 0018-0020, 0030-0031, Fig 2A, 2B the credential/token associated with the resource of resource owner [i.e. primary user] that the resource owner is authorized for another user/device to gain access to, defining a specific scope and, in some aspects, duration of access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vogsouvanh with the method/system of Cook for the benefit of providing a user with a means for creating a security credential/token associated with the recourse owner with the authorized specie resource and enforcing specific rules/conditions that the resource owner in providing he resource to another user/device (Vogsouvanh: pars 0018-0020, 0030-0031). 

As to claims 15-20, the claims are similar to the limitations of claims 2-4, 6, and 7, and rejected for the same reason set forth above 2-4, 6, and 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439